145 Ga. App. 815 (1978)
245 S.E.2d 62
STONE
v.
THE STATE.
55625.
Court of Appeals of Georgia.
Submitted April 5, 1978.
Decided April 28, 1978.
Milton F. Gardner, for appellant.
Joseph H. Briley, District Attorney, for appellee.
WEBB, Judge.
Tommy Stone, having been found guilty of the offenses of kidnapping and rape, on his appeal asserts that the verdict was contrary to law and to the evidence, and that the trial court erred in failing to correctly charge the jury Code Ann. § 26-601. There is no merit in these contentions and we affirm.
1. Section 26-601 reads: "A crime is a violation of a statute of this State in which there shall be a union of joint *816 operation of act, or omission to act, and intention, or criminal negligence." The last part of that section was read to the jury, through an obviously unintentional slip of the tongue, to be "and the intention of criminal negligence." We do not regard this to be significant, especially when considered with the entire charge.
2. The jury are the proper judges of the weight and sufficiency of testimony and of the credibility of witnesses, and this court will not disturb the verdict of a jury where there is evidence to support its findings. "On appeals from findings of guilt, the presumption of innocence no longer prevails, ... the fact finders have been convinced beyond a reasonable doubt, and the appellate courts review the evidence only to determine if there is any evidence sufficient to authorize the fact finder to return the verdict of guilty." Ridley v. State, 236 Ga. 147, 149 (223 SE2d 131) (1976); Paul v. State, 144 Ga. App. 106 (1) (240 SE2d 600) (1977). There was evidence sufficient to authorize the jury to find the accused guilty.
Judgment affirmed. Quillian, P. J., and McMurray, J., concur.